10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:14-CV-06088-RA Document 29-1 Filed 12/05/18 Page 1 of 6

Case 1:14-cv-06088-RA Document 27 Filed 11/30/15 Page 1 of 6

 

 

PETER MALIARAKIS,

V.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

________________ X

14-CV-6088 (RA)

Plaintiff,

500 Pearl Street

NEW YORK CITY DEPARTMENT OF EDUCATION,: New YOrk, New YOrk

et al.,

Defendants. : November 17, 2015
________________ X

TRANSCRIPT OF CIVIL CAUSE FOR SETTLEMENT CONFERENCE
BEFORE THE HONORABLE JAMES C. FRANCIS
UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

For the Plaintiff:

For the Defendants:

Court Transcriber:

BRYAN GLASS, ESQ.

Glass Krakower LLP

20 Broadway

New York, New York 10595

SEAN RENAGHAN, ESQ.

New York City Law Department
100 Church Street

New York, New York 10007

SHARI RIEMER, CET-805

TypeWrite Word Processing Service
211 N. Milton Road

Saratoga Springs, New York 12866

Proceedings recorded by electronic sound recording,
transcript produced by transcription service

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:14-CV-06088-RA Document 29-1 Filed 12/05/18 Page 2 of 6
Case 1:14-cv-06088-RA Document 27 Filed 11/30/15 Page 2 of 6

 

 

2

THE CLERK: Maliarakis v. New York Citv Department of
Education, Docket No. 14-CV-6088.

For plaintiff.

MR. GLASS: Bryan Glass, B-R-Y-A-N, G-L-A-S-S with
the firm called Glass Krakower LLP, K-R-A-K-O-W-E-R for
plaintiff Peter Maliarakis.

MR. VASQUEZ: George Vasquez, Law Offices of
[inaudible] & Vasquez, trial counsel for Peter Maliarakis.

MR. RENAGHAN: Sean Renaghan of the New York City
Law Department. The name is spelled S-E-A-N, last name R-E-N-
A-G-H-A-N for defendants New York City Department of Education
and Namita Dwarka.

MR. MENDEZ: [Inaudible] Mendez, senior counsel, New
York City Department of Education.

THE COURT: Thank you and please be seated. I'm
pleased to report that we have a settlement and I want it
placed on the record. Perhaps the most efficient way to do
that, Mr. Mendez, if you would recite the terms and then we'll
make sure that everybody is in accord.

MR. MENDEZ: Your Honor, the DOE is prepared to pay
plaintiff $65,000 in attorney’s fees, $40,000 in loss
processioned and coaching work. We will settle the 3028
disciplinary charges that are currently pending by withdrawing
those in exchange for accepting a letter of reprimand to

plaintiff's file.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:14-CV-O6088-RA Document 29-1 Filed 12/05/18 Page 3 of 6
Case 1:14-cv-06088-RA Document 27 Filed 11/30/15 Page 3 of 6

 

 

We will remove all disciplinary letters to file and
observation reports as well as any and all adverse ratings
from 2012, 2013 to the present. We will place plaintiff in an
absentee teacher reserve position in the Bronx. We will agree
to not take any disciplinary action against plaintiff for his
failure to cooperate with SCI concerning an investigation of
an appropriate conduct by a teacher with a student that he had
initiated.

In exchange plaintiff must cooperate with the DOE's
Office of the General Counsel or any of its sub-offices
concerning its investigation of this inappropriate
relationship between a student and a teacher that he had
reported. We will not take any further action on a complaint
that was made that plaintiff had inappropriately filmed
students and in exchange plaintiff will accept some
disciplinary language in the same letter that we previously
discussed concerning his understanding that he's not supposed
to film students without parental consent.

In exchange plaintiff will release all of the
defendants in this case for any and all claims from the
beginning of the world until the present including complaints
that he currently has pending before PESH, before PERB.
Obviously withdrawal of the federal action. So he will
withdraw the federal action and any other complaints that he

has including those that I mentioned with prejudice.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:14-CV-O6088-RA Document 29-1 Filed 12/05/18 Page 4 of 6
Case 1:14-cv-06088-RA Document 27 Filed 11/30/15 Page 4 of 6

 

 

THE COURT: Mr. Glass, is there anything else that
we’ve missed?

MR. GLASS: That he’ll be removed from the school I
guess as promptly as possible.

We just want to mention that -- we understand there
will be no red flags on his coaching opportunities or
procession opportunities going forward.

MR. MENDEZ: No, none.

MR. GLASS: I just wanted to make sure that there are
no red flags or problem codes when he applies for positions
going forward out of the ATR pool as well as for coaching
procession opportunities, PD opportunities that he may apply
for at any school.

MR. MENDEZ: There won’t be any.

THE COURT: GOOd.

MR. MENDEZ: Per current conduct.

THE COURT: Correct. Mr. Glass, is that your
understanding of the agreement?

MR. GLASS: Yes. Hopefully we’ll execute this as
soon as possible so that we can -- I assume there's a period
to implement the settlement. Usually it took about 90 days I
think the City has. Hopefully you can try to expedite that as
soon as possible.

MR. MENDEZ: We'll provide a draft stipulation by the

end of the week.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:14-CV-O6088-RA Document 29-1 Filed 12/05/18 Page 5 of 6
Case 1:14-cv-06088-RA Document 27 Filed 11/30/15 Page 5 of 6

 

 

THE COURT: Terrific. Mr. Maliarakis, is this your
understanding of the agreement?

MR. MALIARAKIS: YeS.

THE COURT: I want to congratulate everyone. I think
it's an extremely positive step here and far better than
continuing with the risks of the litigation. So
congratulations to you all. You worked quite hard on this
settlement process and I'm very pleased with the outcome and I

will let Judge Abrams know. Thank you.

*'k*'k~k

 

 

Case 1:14-CV-O6088-RA Document 29-1 Filed 12/05/18 Page 6 of 6
Case 1:14-cv-06088-RA Document 27 Filed 11/30/15 Page 6 of 6

 

I certify that the foregoing is a court transcript from

an electronic sound recording of the proceedings in the above-

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

entitled matter.

Dated:

)\.,/\~

 

Shari Riemer, CET-805

November 23, 2015

 

 

